UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
BASHEI LOWENBEIN,

                          Plaintiff,                                ORDER
                                                                    ADOPTING REPORT AND
                                                                    RECOMMENDATION
                                                                    18-CV-5348
         - against -


C. TECH COLLECTIONS, INC.,

                           Defendants.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

         On September 22, 2018, Plaintiff commenced this action, (ECF No. 1), and was required

to serve Defendant with the summons and complaint by December 21, 2018, pursuant to Rule 4(m)

of the Federal Rules of Civil Procedure. Plaintiff failed to do so. Magistrate Judge Bloom warned

Plaintiff that if he failed to file proof of service by February 28, 2019, the Court would recommend

that the action be dismissed without prejudice. Plaintiff failed to file proof of service or show good

cause why service was not timely filed and Judge Bloom recommended that this action be

dismissed. (ECF No. 8).

         Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b)(2) of the Federal Rules of Civil

Procedure, the parties had 14 days to file written objections to Judge Bloom’s Report and

Recommendation.          Having failed to do so, the Court adopts Judge Bloom’s Report and

Recommendation and this action is dismissed without prejudice.

         SO ORDERED.
Dated:           Brooklyn, New York
                 July 12, 2019

                                                             /s        ___
                                                             I. Leo Glasser                 U.S.D.J.

                                                         1
